Citation Nr: 1529873	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-37 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Maxwell Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954.  

This matter comes to the Board of Veterans Appeals (Board) on appeal of an August 2012 rating decision by the Regional Office (RO) in Cleveland, Ohio.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the claims file.  

Concerning the reopened issue for service connection, the Board restyled the issue as shown on the title page of the decision to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An October 2009 rating decision denied an original claim for entitlement to service connection for PTSD, new and material evidence was not received within the one-year period to appeal that determination, and the Veteran did not appeal the decision.

2.  Evidence received since the October 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision, with respect to the denial of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., reopening the issue of entitlement to service connection for PTSD, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).

For cases certified to the Board after August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V); 38 C.F.R. § 4.125, Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Analysis

In September 2008, VA received a claim for entitlement to service connection for PTSD.  See VA Form 21-526, received September 2008.

An October 2009 rating decision, in pertinent part, denied the issue of entitlement to service connection for PTSD.  Relevant evidence was not received within the one-year period from the notification of the October 2009 rating decision and the Veteran did not appeal the decision.  The October 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In May 2011, the Veteran requested that his claim of entitlement to service connection for PTSD be reopened.   

At the time of the prior final October 2009 rating decision, the evidence included the Veteran's application for benefits, his statements, and a VA administrative decision regarding prisoner of war (POW) status.   The claim for service connection for PTSD was denied on several bases.  The rating decision stated that the Veteran did not submit a stressor statement, the evidence did not reflect a diagnosis of PTSD, and the evidence did not show that the Veteran participated in combat and/or was a POW.  The decision explained that the Veteran's service treatment records were destroyed and unavailable for review.  

Evidence associated with the claims file since the October 2009 final rating decision includes the Veteran's statements and hearing testimony, a lay statement from his brother, and private medical treatment records.  The Board finds that some of the evidence received constitutes new and material evidence to reopen the issue of entitlement to service connection for PTSD.  The private medical treatment records are "new" because they were not of record at the time of the prior final rating decision.  The evidence is "material" because it indicates that the Veteran has a diagnosis of PTSD, an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim.  New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  However, additional development is required prior to adjudication of the service connection issue.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.


REMAND

Concerning the claim for entitlement to service connection for PTSD, the Veteran alleged several in-service stressors.  In a dated May 2011 statement, he explained that his military occupational specialty (MOS) as a military policeman was challenging and required taking care of prisoners and serving at checkpoints, which was dangerous.  In a July 2013 statement, he stated that his MOS as military policeman required patrolling of the area where he was stationed in Korea, including the 38th parallel or referred to by the Veteran as "checkpoint three."  He reported that he was exposed to incoming mortar fire when he landed in Korea.  He reported that a prisoner pulled a gun on him when serving as a military policeman.  The duties involved with his MOS as a military policeman were not considered verifiable stressors as well as his report of having a gun pulled on him by a prisoner.  

However, the Veteran reported that he was exposed to mortar fire during his service in Korea.  The Veteran's service personnel records and service medical treatment records were destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Currently, the evidence does not show that the Veteran engaged in combat.  However, he related a stressor involving his fear of hostile military activity due to exposure to incoming mortar fire.  VA regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Given the circumstances in this case, the Board finds that the stressor of being exposed to mortar fire is established by the Veteran's lay testimony.  A VA examination is required to determine whether any diagnosed PTSD is related to the in-service stressor.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a new notice letter and request that he provide details, to include dates and location(s), regarding the alleged stressor when a prisoner pulled a gun on him.  

2.  If appropriate, the AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to corroborate the alleged stressor.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability present, to include PTSD.  With respect to PTSD, the AOJ must inform the examiner of any stressor that is considered to be corroborated by credible, supporting evidence.  The claims file must be made available to the examiner and a notation must be included in the report confirming that the review was completed.  Any indicated studies and testing must be completed.  Following review of the claims file and examination of the Veteran, the examiner must respond to the following:

a.  Does the Veteran have a diagnosis of PTSD?

If a diagnosis of PTSD cannot be made, the examiner must provide an explanation.

b.  If so, is the Veteran's PTSD at least as likely as not related (50 percent probability or more) due to fear of hostile military activity, including, but not limited to incoming mortar fire?

For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

c.  Is the Veteran's PTSD at least as likely as not (50 percent probability or more) related to any other corroborated in-service stressor?  

d.  Is any psychiatric disability other than PTSD at least as likely as not (50 percent probability or more) related to the Veteran's active service?

Please address the Veteran's statements and his brother's statements regarding the onset and continuity of his psychiatric symptoms.

Rationale must be proffered for the opinions reached.

4.  When the development requested has been completed and any other development deemed necessary, the reopened claim of entitlement to service connection for a psychiatric disability, to include PTSD, must be adjudicated de novo.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


